Citation Nr: 0836459	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder 
(claimed as pulmonary nodules), to include as due to in-
service asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Navy from 
November 13, 1951 to November 2, 1955, during the Korean 
Conflict Era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005, March 2006, and May 2006 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

Although the veteran initially requested a Board personal 
hearing at the RO (Travel Board hearing), the veteran's 
representative withdrew the request in August 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran was exposed to asbestos during service; the 
veteran does not have an asbestos-related respiratory 
disorder; the veteran's currently diagnosed nonspecific 
pulmonary nodules have not been related by competent medical 
evidence to any in-service injury or disease, including in-
service asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder, 
claimed as pulmonary nodules, due to in-service asbestos 
exposure, have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in May 2005, prior to the initial 
adjudication of his claim in the July 2005 rating decision at 
issue.  Subsequent VCAA notice was also sent in March 2006, 
April 2006, and July 2007.  The VCAA letters summarized the 
evidence needed to substantiate the claim and VA's duty to 
assist.  It also specified the evidence that the veteran was 
expected to provide, including the information needed to 
obtain both his private and VA medical treatment records.  In 
this way, the VCAA letter clearly satisfied the three 
"elements" of the notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In the present appeal, the veteran received such 
notice in March 2006, including as it relates to the 
downstream disability rating and effective date elements of 
his claim.  Moreover, in the present appeal, because the 
service connection claim is being denied, and no effective 
date or rating will be assigned, the Board finds that there 
can be no possibility of any prejudice to the appellant under 
the holding in Dingess, supra.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran was afforded a VA examination and medical 
nexus opinion in January 2007.  VA also requested and 
received private treatment record evidence.  VA obtained VA 
outpatient treatment records. 

The Board concludes that all relevant evidence necessary to 
decide the issue on appeal has been identified and obtained, 
to the extent possible.  The evidence of record includes 
service treatment records, private medical records, VA 
medical records, various statements from the veteran, and 
written contentions from his representative.  The veteran has 
not indicated that he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Service Connection for a Lung Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
Also, certain chronic diseases including organic neurological 
disorders may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual M21-1 Manual 
Rewrite (M-21MR) contains guidelines for the development of 
asbestos exposure cases.  M-21MR, at Part IV, Subpart ii, 
Chapter 1, Section H(29) [IV.ii.1.H.29] and IV.ii.2.C.9, in 
essence acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and certain cancers, among other diseases, 
with the most common of the diseases resulting from exposure 
to asbestos being interstitial pulmonary fibrosis 
(asbestosis).  M-21MR notes that the latent period can vary 
from 10 to 45 years, or longer, between first exposure and 
development of disease.  Exposure can be brief (as little as 
a month) or indirect (bystander disease).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease. M-21MR (as 
in effect from August 2007).

VA must determine whether military records demonstrate 
evidence of asbestos exposure in service; whether there is 
pre-service and/or post-service evidence of occupational or 
other asbestos exposure; and then make a determination as to 
the relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  

In this case, the Board finds in-service exposure to asbestos 
while the veteran was on board the USS Perkins and on the USS 
Graffias.  Even finding the veteran had in-service exposure 
to asbestos, competent medical evidence is required for a 
determination that the veteran has an asbestos-related 
disorder and that asbestosis or another asbestos-related 
disorder is etiologically related to service.  

After a review of the evidence, the Board finds that the 
record does not indicate that the veteran currently has an 
asbestos-related respiratory disorder.  The Board also finds 
that the current findings of non-specific pulmonary nodules 
are not shown by competent evidence to be due to any in-
service injury or disease, including the in-service asbestos 
exposure.

Service treatment records reflect that the veteran had 
several upper respiratory infections during service.  The 
October 1955 separation examination noted normal respiratory 
condition. 

Post-service treatment records indicate that the veteran was 
evaluated for nodules on his lungs.  A CT scan showed stable, 
small pulmonary nodules which have not changed over a period 
of time.  The private physician indicated that the nodules 
were highly unlikely to be malignant.  The veteran had repeat 
CT scans that showed stable, small pulmonary nodules that are 
4mm in size.  (See Lung and Chest Medical Associates dated in 
May 2005).

The veteran underwent a VA examination in January 2007.  The 
veteran told the examiner that the nodules were detected 
about two years prior and that he has CT scans done every 
three months.  The veteran denied any history of smoking and 
lung disease.  A December 2006 Pulmonary Function Test 
reflected FVC 3.37, 88.9 percent predicted; FEVI 3.02, 95.5 
percent predicted; FEV1/FVC 81 percent.  The pulmonologist's 
interpretation was "normal spirometry."  The January 2007 
VA examiner rendered a diagnosis that the veteran had several 
nonspecific pulmonary nodules.  He noted that the lesions 
were not consistent with pulmonary plaques and have remained 
stable over time.  The January 2007 VA examiner further wrote 
that the veteran had no signs or symptoms of pulmonary 
asbestosis and no history of cancer or other sequelae of 
exposure to asbestos.  The VA examiner opined that it was 
unlikely ("less likely than not") that the current findings 
of several nonspecific pulmonary nodules were related to the 
veteran's asbestos exposure in service.

In this case, the medical evidence establishes that no 
asbestos-related respiratory or other disorder linked to 
asbestos exposure has been medically diagnosed, and CT images 
indicated no evidence of interstitial markings or other 
asbestos-related abnormalities.  Additionally, there is no 
competent medical evidence of record that indicates that the 
veteran's pulmonary nodules are related to service.  The 
record does not contain any competent medical opinions 
linking either disability to the veteran's in-service 
asbestos-exposure.   

Consequently, the Board finds that the weight of the 
competent evidence of record does not support the veteran's 
claim.  Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion; however, the veteran 
has not been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  See also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report that on which he or she has personal knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a veteran is 
not competent to offer opinions on medical diagnosis or 
causation).  

For these reasons, the Board finds that the preponderance of 
the evidence is against service connection for a lung 
disorder (claimed as pulmonary nodules), and this claim must 
be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

The Board encourages the veteran to file a claim to reopen 
service connection for a lung disorder should he be diagnosed 
with the aforementioned lung disorders recognized by VA for 
presumptive service connection due to asbestos exposure: 
asbestosis, pleural effusions and fibrosis, mesotheliomas of 
the pleura and peritoneum, and cancers of the lung, the 
gastrointestinal tract, the larynx, the pharynx, and the 
urogential tract, except for prostate cancer.  M-21MR, at 
Part IV, Subpart ii, Chapter 1, Section H(29) [IV.ii.1.H.29] 
and IV.ii.2.C.9.


ORDER

Service connection for a lung disorder (claimed as pulmonary 
nodules), to include as due to in-service asbestos exposure, 
is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


